Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Engelhardt on 08/02/2022.

The application has been amended as follows: 
In claim 3, line 3, “the column” is replaced with ---the extraction vessel---
In claim 23, line 1, “The method of claim 23,” is replaced with ---The method of claim 22---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, and 20-24 are allowed. Applicant’s arguments are persuasive. Independent claim 1 recites a method of extracting biomass, with a cryogenic freezing step, including directing liquid carbon dioxide into the bottom of an extraction vessel, boiling the carbon dioxide, and cooling the biomass until the liquid carbon dioxide reaches the top of the biomass to freeze any moisture in the biomass, and monosolvent and cosolvent extraction to obtain extractant oils. Bray teaches monosolvent and cosolvent extraction. While Castillo and Tran (US 2021/00404141) each teach freezing biomass prior to extraction, the combination of steps of directing liquid carbon dioxide into the bottom of an extraction vessel, boiling the carbon dioxide, and cooling the biomass until the liquid carbon dioxide reaches the top of the biomass to freeze any moisture in the biomass is not disclosed or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777